                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                           MEMORANDUM DECISION AND
                                                     ORDER
                          Plaintiff,
 v.                                                  Case No. 1:16-CR-00032-001

 JASON MICHAEL STERETT,                              District Judge Dale A. Kimball

                          Defendant.


       Defendant Jason Michael Sterett filed a Motion for Early Termination of Supervised

Release. (Dkt. No. 31).

       Pursuant to 18 U.S.C. § 3583(e)(1), after considering the factors set forth in Section

3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) the court may

terminate a term of supervised release “at any time after the expiration of one year of supervised

release… if it is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice.” The factors to be considered in Section 3553(a) are those factors to be

considered in imposing a sentence, including “the nature and circumstances of the offense and

the history and characteristics of the defendant,” the applicable sentencing guidelines and any

policy statements issued by the Sentencing Commission, and the need for the sentence imposed

to promote the respect for the law, to provide just punishment, to deter other criminal conduct,

and to provide the defendant with needed services. See 18 U.S.C. § 3553(a).

       The Defendant’s probation officer filed a report supporting the Defendant’s Motion for

Early Termination of Supervised Release. The Defendant’s probation officer reported that “[t]he

offender has demonstrated stability with his employment, completion of substance abuse
treatment, and positive performance on supervision. The offender has completed all of his Court

ordered obligations.”

       Based on the Defendant’s conduct, the court finds that an early termination of supervised

release is warranted. Accordingly, the court GRANTS the Defendant’s Motion for Early

Termination of Supervised Release. (Dkt. No. 31).

       Dated this 7th day of December 2018.

                                            BY THE COURT:


                                            ____________________________________
                                            DALE A. KIMBALL,
                                            United States District Judge
